Citation Nr: 1101053	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-38 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a 
residuals of bilateral breast reduction surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to October 
1985.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  Jurisdiction over the claims files was subsequently 
transferred to the RO in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans Law Judge 
in a hearing at the Board's office in Washington, DC in August 
2007.  A transcript of the hearing is associated with the claims 
files.

In July 2008 the Board issued a decision that denied the benefit 
claimed.  The Veteran thereupon appealed the Board's decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In April 
2010 the Court issued a Memorandum Decision that vacated the 
Board's decision and remanded the case to the Board for further 
consideration. 


REMAND

The Court directed the Board to consider whether the Veteran had 
provided informed consent to surgery that was in substantial 
compliance with the governing regulation, 38 C.F.R. § 17.32(c) 
and (d).  The Court cited a preoperative consent form that was 
signed by the Veteran, and such a consent form is also cited in a 
report by an Independent Medical Expert (IME) obtained by the 
Board in March 2008.  However, that consent form, which is an 
essential document in addressing the questions raised by the 
Court, is no longer in the claims files.  Accordingly, remand is 
required to enable the originating agency to obtain another copy 
of that document from the Baltimore VA Medical Center (VAMC) 
where the surgery was performed.

The Board also notes on review that the record in the claims 
files regarding the surgery in question, performed at the 
Baltimore VAMC on February 27, 2002, is apparently incomplete.  
The claims files contain a one-page operation report but does not 
contain the preoperative consent form cited above, an anesthesia 
record, treatment records from the postoperative recovery room, 
or any documentation of conversations between the surgical team 
and the patient before, during or after surgery.  Such records 
are required to answer the various questions posed by the Court 
regarding standard of care as well as informed consent.   

Finally, the Court raised medical questions regarding standard of 
care that are not addressed in the evidence currently of record.  
Specifically, the Court asked whether the VA surgeon should have 
taken precautionary measures during surgery to prevent or 
minimize keloid scarring (citing a preoperative examination by a 
CRNP in which the Veteran was noted to have a 2 cm keloid scar 
below the umbilicus), and whether postoperatively VA should have 
taken measures to minimize the keloid scarring as it began to 
develop.  These are medical questions the Board may not address 
absent competent medical evidence; see Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Board accordingly finds the Veteran 
should be afforded a VA examination to determine the extent of 
her additional disabilities and to obtain medical opinions 
addressing the questions raised by the Court.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
the Veteran's breast reduction surgery at 
the Baltimore VAMC on February 27, 2002, 
to specifically include preoperative 
consent, operative report, anesthesia 
chart and recovery room records.  

2.  Then, the Veteran should be afforded 
an examination by a plastic surgeon to 
determine the current residuals of the 
Veteran's bilateral breast reduction 
surgery, to include objective 
manifestations such as scarring and/or 
disfigurement and subjective complaints 
such as pain and/or numbness.  

The examiner should review the evidence 
in the claims files pertaining to the 
breast reduction surgery in February 2002 
and the postoperative residuals thereof, 
located in Volumes 5 and 6 of the claims 
files.  Review of Volumes 1-4 is not 
required.

Based on review of the evidence above, 
and on examination of the Veteran, the 
examiner should state a medical opinion 
as to whether the VA surgeon in February 
2002 negligently failed to take measures 
to preclude or minimize keloid scarring, 
and whether VA providers negligently 
failed to provide treatment that would 
have minimized keloid scarring when it 
became manifest some time after surgery.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
her representative a supplemental 
statement of the case and afford them the 
requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until she is otherwise notified, 
but she may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

